Exhibit 10.7

 

AMENDMENT TO NOTE

 

This Amendment to the Note (as defined herein) (this “Agreement”) is dated as of
July 16, 2018 by and between Naples Women’s Center, LLC, a Florida limited
liability company (the “Company”) and Dr. Michael Dent (the “Holder”).

 

WITNESSETH:

 

WHEREAS, the Company issued the Holder a 10% unsecured promissory note in the
principal amount of up to $750,000 (the “Note”);

 

WHEREAS, the Note is due and payable on December 31, 2018 (the “Maturity Date”);

 

WHEREAS, the HealthLynked Corp., a Nevada corporation (“HLYK”) desires to
conduct a private placement of its securities (the “Private Placement”); and

 

WHEREAS, in connection with the Private Placement, each of HLYK and the Company
is requesting that the Holder extend the Maturity Date of the Note until
December 31, 2019.

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

 

1. Maturity Date. The Holder hereby agrees to extend the Maturity Date of the
Note to December 31, 2019, and further agrees that, notwithstanding anything to
the contrary contained in the Note,  the Company shall not, and shall not be
required to, make any payments under the Note prior to December 31, 2019.

 

2. Except as set forth above, the execution and delivery of this Agreement shall
not be construed to waive any right of the Holder under the Note and the
ancillary documents executed in connection therewith. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

 

4. This Agreement constitutes the entire agreement between the Company and the
Holder with respect to the matters covered hereby and thereby and supersedes all
previous written, oral or implied understandings among them with respect to such
matters. The terms set forth in this waiver may not be amended without the prior
written consent of each of the Company and Holder.

 

5. This Agreement shall be governed by and construed under the laws of the State
of New York without regard to the choice of law principles thereof.

 

6. This Agreement may be executed in one or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains an electronic file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or electronic file signature page (as the case
may be) were an original thereof.

 

[Signature page follows]

  

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first stated above.

 

  NAPLES WOMEN’S CENTER LLC       By: /s/ Dr. Michael Dent     Name:  Dr.
Michael Dent     Title: Chief Executive Officer

  

  holder       /s/ Dr. Michael Dent   Dr. Michael Dent

 

 



 

